In an action to recover commissions earned by plaintiff under employment contracts, the defendant interposed certain defenses and counterclaims. The plaintiff moved for a bill of particulars. Order granting motion for bill of particulars of defenses and counterclaims modified by providing therein that the defendant shall give the bill of particulars ordered to the best of the ability of the defendant, acting in good faith, and that if defendant be unable to give any of the required particulars it be so stated under oath. As so modified, the order is affirmed, without costs. The bill of particulars is to be served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.